. PRYOR, J. (dissenting).
The judgment is reversed upon a proposition to which I am unable to assent, namely, that the degree of care required of a carrier of passengers whose vehicle is drawn by horse power is not the same as is exacted of a carrier by steam railway. This court is committed to the contrary doctrine by the adjudication in Maverick v. Railroad Co., and the decision was affirmed by the court of appeals. 36 N. Y. 378, 381. In Coddington v. Railroad Co., 102 N. Y. 66, 69, 5 N. E. 797, the court of appeals reiterated the rule; saying of a street-car company that “it was bound to use the highest degree of care and prudence, the utmost skill and foresight,” and that “such is the settled law.” I recall no authority in this state for the position maintained by my brethren. It is certainly not sanctioned by the cases cited in its support. How am I henceforth to charge the jury in an action by a passenger against a street railroad for injury in the carriage? that the defendant is to be held only to the exercise of ordinary care? The law, as it *187stands, may not consist with reason; bnt I apprehend that it may be abrogated only by this legislature,, or by the court of last resort. I am for affirming the judgment.